EXHIBIT Reed’s, Inc. Allows Jones Soda to Pursue Alternative Options LOS ANGELES, CA (Marketwire – March 22) - Reed's, Inc. (NASDAQ: REED), maker of the top-selling sodas in natural food stores nationwide, announced today that Jones Soda, Inc. (NASDAQ: JSDA) has received an unsolicited offer by a third party and has terminated the exclusivity provision of the Letter of Intent (LOI) signed with Reed’s, Inc. on March 9, 2010. As stated in the Letter of Intent, Reed’s, Inc. had come to mutual terms with Jones to acquire the company for approximately $9.8 million in cash and stock.On March 19th, 2010, Jones informed Reed’s that it received an unsolicited proposal that it would like to pursue while continuing to have discussions with Reed’s, Inc. Mr. Chris Reed, Founder, Chairman and CEO of Reed’s, Inc., stated, “Jones management has a fiduciary responsibility to its shareholders to consider any offers to buy the company and we respect that. As of yet, we have not seen the terms of the new offer. However, I would like to reiterate that our offer is based mostly on stock, which has not yet reflected the value of the post merger company. The post merger Reed’s, Inc. would be worth more than the two companies alone due to the significant cost savings associated with the consolidation of operations.
